Opinion issued September 28, 2006


 
 
 
 
 
 
 
 
In The
Court of Appeals
For the
First District of Texas
____________
 
NO. 01–06–00828–CV
____________
 
IN RE RON MESSNER, Relator
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINIONRelator, Ron Messner, filed a petition for a writ of mandamus complaining of Judge
Wooldridge’s August 16, 2006 order granting plaintiffs’ application for turnover.



           We deny the petition for a writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.